Citation Nr: 1511343	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for right elbow tendonitis.  


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran had active service from May to August 1984, September 2002 to August 2003, August 2004 to December 2005, and August 2008 to October 2009, as well as additional Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for bilateral hearing loss, with a noncompensable rating assigned, effective October 26, 2009, and denied service connection for right elbow tendonitis.  

The issue of entitlement to service connection for right elbow tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran has, at worst, level II hearing in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service and VA treatment records.  Additionally, the Veteran was provided VA examinations, in July 2010, February 2012, and November 2014.  

In addition to dictating objective test results, a VA audiologist conducting a VA examination must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examiners noted the Veteran's complaints regarding the impact of his hearing loss, his reported service and medical history, and assessed the severity of the hearing loss, thereby considering the functional effects of the disability.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2014).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2014).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On VA examination in July 2010, pure tone air conduction thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
20
40
19
LEFT
10
5
35
75
31

The examiner stated that the air conduction study was the most representative of the Veteran's impairment.  Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  Bilateral asymmetrical high-frequency mixed hearing loss was diagnosed and medical follow-up was recommended.  

At a February 2012 VA examination, pure tone air conduction thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
5
25
40
21
LEFT
15
10
40
75
35

The examiner stated that the air and bone conduction studies were in agreement.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left year.  Bilateral sensorineural hearing loss was diagnosed.  

VA treatment records include an August 2013 audiogram where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
5
25
40
21
LEFT
10
10
30
60
28

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left year.  Bilateral sensorineural hearing loss was diagnosed.  

Finally, at a November 2014 VA examination, pure tone air conduction thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
40
45
38
LEFT
25
25
65
90+
51

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left year.  Bilateral sensorineural hearing loss was diagnosed.  

The November 2014 examiner explained that the Veteran initially responded during testing at a level where he would not have been able to converse, which he was able to do even when he could not see the examiner.  Moreover, the speech recognition thresholds were consistent with much better hearing than he presented with.  The examiner reported  that the speech discrimination testing was performed at a normal conversational loudness and the Veteran's comprehension was perfect.  When the examiner explained to him that there was a discrepancy between the two tests, his responses improved upon retesting.  However, the examiner stated that the audiometric results may not be a reflection of his actual thresholds and, therefore, were not valid for the purpose of evaluating the current severity of hearing loss.  

The Board notes that while the Veteran had audiograms during service, the post-service audiograms demonstrate a more severe hearing impairment.   

In addition, although the November 2014 VA examiner indicated that the Veteran may have been exaggerating his responses to the speech recognition threshold testing, and that the hearing results may be more severe than his actual impairment, the Board finds that even if those results were considered as valid, an increased rating would still not be warranted.  

With respect to the right ear, the greatest pure tone threshold average, recorded at the 2014 VA examination, was 38 decibels with a speech recognition score of 100 percent.  This translates to Level I hearing impairment under Table VI.  With respect to the left ear, the greatest pure tone threshold average, also recorded at the 2014 examination, was 51 decibels with a speech recognition score of 94 percent.  This translates to Level I hearing impairment under Table VI.  

Level I hearing impairment in both ears warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The Board notes that at the November 2014 VA examination, the pure tone threshold for 4000 Hertz for the left ear was recorded as 90+, which clearly is not a precise measurement.  However, the Board notes that even if the pure tone threshold average in the left ear was 98 or higher, the maximum on Table VI where the speech discrimination score is 100 percent, an increased rating would not be warranted.  An average of 98 or higher and a speech recognition score of 94 percent would translate in Level IV hearing impairment.  Level IV in one ear and Level I hearing impairment in the other ear would result in a noncompensable rating under the application criteria.  Id.  

Finally, even if the Board used the audiometric results where the speech discrimination score was the lowest, the February 2012 VA examination, the result would be the same.  The pure tone threshold average in the right ear was 21 decibels with a speech recognition score of 88 percent.  This translates to Level II hearing impairment under Table VI.  The left ear pure tone threshold average was 35 decibels with a speech recognition score of 84 percent.  This translates to Level II hearing impairment under Table VI.  

Level II hearing impairment in each ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

At no time has an exception pattern of hearing loss been demonstrated.  38 C.F.R. 
§ 4.86.  

Based on the audiology studies of record, the criteria for an initial compensable schedular rating for bilateral hearing loss have not been met or approximated.  38 C.F.R. §§ 4.7, 4.21. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss disability is manifested a loss of hearing acuity, particularly in the presence of other noise or when the speakers are mumbling, and the rating criteria are based on such a loss of hearing acuity.  
38 C.F.R. § 4.85.  His disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence demonstrate, that the Veteran was unemployable as a result of his hearing loss disability.  Thus, further consideration of entitlement to a TDIU due to his service-connected hearing loss disability is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

In the September 2014 remand, the Board requested that a VA examination and opinion be provided regarding the right elbow tendonitis claim where the Veteran's reports regarding the onset in service and course of symptoms thereafter were expressly considered.  However, in the subsequent VA examination report dated in November 2014, the examiner provided a negative etiology opinion without consideration of the Veteran's reports.  The examiner relied largely on a lack of records of treatment during service and since as the rationale.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, it is well-settled that a lack of records of treatment does not preclude the grant of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

As such, the Board finds that a remand is necessary in order to obtain the requested etiology opinion.    

All outstanding records on ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current right elbow disability, to include tendonitis, is related to service.  
The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right elbow tendonitis disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


